BAKES, Justice.
The sole issue presented in this appeal is whether the injuries sustained by appellant while traveling to a worksite are compensa-ble under the workmen’s compensation laws of the state. The Industrial Commission found that claimant’s injuries were not incurred in the course of his employment and therefore denied compensation benefits. We conclude that the Industrial Commission’s findings are supported by substantial competent evidence and affirm.
The facts are undisputed and are essentially as follows. Claimant Lou Johnson is a journeyman electrical lineman and a member of Spokane, Washington, Local I.B.E.W. No. 77. Mr. Johnson was hired by Azteck Electric under the terms of the union’s collective bargaining agreement on October 3, 1983. Mr. Johnson was employed for a particular project located between Bovill, Idaho, and Elk River, Idaho. Under the terms of the collective bargaining agreement, Azteck Electric was required to designate as “job headquarters” a “place where accommodations are sufficient within a five mile radius from such job headquarters to provide suitable board and lodging for all workmen reporting to such job headquarters.” Azteck designated Moscow, Idaho, as its “job headquarters” for this particular project.
Under the collective bargaining agreement, “reporting headquarters” was defined as “any agreed upon place where living facilities are not sufficient to accommodate all members of the crew reporting to this headquarters.” Azteck designated Bovill, Idaho, as its reporting headquarters. Essentially, the reporting headquarters was the site where workmen would report at the beginning of each work day and at which point hourly compensation would begin to accrue. Under the terms of the collective bargaining agreement, when the job headquarters and reporting headquarters differed, the employer was required to pay additional compensation for the travel time between the two sites. The agreement specifically provided as follows:
“(a) All men working out of a reporting headquarters shall be reimbursed for travel time at the rate of one dollar ($1.00) per mile one way. Reimbursements for travel time shall be computed on the distance one way from the center of a city or town qualified to be a job headquarters to reporting headquarters where workmen will report at the beginning of the work day.”
Thus, under the facts of this case, compensation for travel time was at the rate of $1.00 per mile one way from Moscow to Bovill, a distance of approximately 35 miles. Although Moscow was designated as job headquarters, claimant set up temporary residence in Deary, Idaho, which was about 10 miles from Bovill. Nevertheless, Mr. Johnson was still paid “travel time” at the daily rate of $1.00 per mile one way *888between Moscow and Bovill. On weekends Mr. Johnson would drive home to Coeur d’Alene, Idaho, his permanent residence, returning to work on Monday morning in time to report to reporting headquarters at Bovill prior to the beginning of the work shift.
On Monday, October 17, 1983, Mr. Johnson was returning to reporting headquarters in Bovill after having spent the weekend at his residence in Coeur d’Alene. However, instead of proceeding south on U.S. Highway 95 from Coeur d’Alene to Moscow, Mr. Johnson decided to take a short cut and turned off at Potlatch, approximately 17 miles north of Moscow, on to a gravel road which connected Potlatch to Deary. Approximately 12 miles down this road, claimant stopped his truck by the side of the road. Upon leaving the vehicle he noticed that it was rolling backwards, and he attempted to return to the vehicle and bring it under control. At that point the vehicle went over an embankment, landing on Mr. Johnson and pinning him underneath. He suffered severe injuries to his hip and ribs as a result of the accident.
In its findings of fact, the Industrial Commission specifically stated, “At the time of the accident, claimant had not yet returned to the route he normally took from Deary to Bovill to report for work ... nor was claimant on the route for which payment for travel time was being provided by employer.”
Claimant contends on appeal that under the terms of the collective bargaining agreement his travel time to the job site was within the course of his employment. Although claimant was compensated for his travel time in the form of a mileage rate, that alone does not support a finding as a matter of law that the accident occurred in the course of claimant’s employment. The Industrial Commission in its conclusions of law correctly applied the law as enunciated by this Court in its cases of Spanbauer v. Peter Kiewit Sons Co., 93 Idaho 509, 465 P.2d 633 (1970), and Barker v. Fischbach & Moore, Inc., 105 Idaho 108, 666 P.2d 635 (1983), on appeal after remand, Barker v. Fischbach & Moore, Inc., 110 Idaho 871, 719 P.2d 1131 (1986). As we indicated in those cases, proof of compensation for travel time may be some evidence that the employer regarded the employee’s travel as part of his employment; however, such evidence must be considered “along with other evidence” in determining whether an accident was in the course of employment. In the present case the Industrial Commission did consider other evidence on the question of whether claimant’s travel time was considered part of his employment. The Industrial Commission specifically found that the amount of compensation and the distance traveled both indicated that claimant’s travel was given consideration by his employer as part of his employment. However, the commission also specifically concluded that the accident occurred on a route not contemplated by the employment agreement and for which the employer was not paying compensation. The injuries occurred at a point prior to claimant’s returning to the route for which the employer provided compensation. Based on this finding the commission concluded that the travel pay exception to the general rule that injuries sustained traveling to and from work are not compensable was inapplicable. We hold that the facts of the present case, as found by the commission, clearly fall within the Spanbauer decision as modified by Barker v. Fischbach. The Industrial Commission found no “causal relationship between the work and the hazard which cause[d] the injury,” noting that:
“At the time of claimant’s injury, he was traveling on a road other than the road which he customarily took from his temporary residence in Deary to the reporting headquarters in Bovill and a road other than the road between the job headquarters in Moscow and the reporting headquarters in Bovill, which form the basis for his travel compensation. He was on the alternate road entirely because of his personal preference for returning home on weekends instead of staying in Deary at his temporary resi*889dence or in Moscow at the job headquarters established by employer.”
The commission did not err in applying the law to the facts of this case and its findings and conclusions are supported by substantial competent evidence on the record. We therefore affirm its decision.
DONALDSON, C.J., and SHEPARD and HUNTLEY, JJ., concur.